


110 HJ 89 IH: Proposing an amendment to the Constitution

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 89
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Broun of Georgia
			 (for himself, Mr. Feeney,
			 Mr. Pitts,
			 Mr. Shimkus,
			 Mr. Westmoreland,
			 Mr. Walberg,
			 Mr. Bilbray,
			 Mr. Hoekstra,
			 Mr. McCotter,
			 Mr. Burton of Indiana,
			 Mr. Franks of Arizona,
			 Mrs. Cubin,
			 Mr. Akin, Mr. Jones of North Carolina,
			 Mr. Peterson of Pennsylvania,
			 Mr. Hall of Texas,
			 Mr. Garrett of New Jersey,
			 Mr. Brown of South Carolina,
			 Mr. Goode,
			 Ms. Foxx, Mr. Linder, Mr.
			 Bartlett of Maryland, Mr.
			 Souder, Mr. Aderholt,
			 Mr. Hunter,
			 Mr. Miller of Florida,
			 Mr. Hayes,
			 Mr. King of Iowa, and
			 Ms. Fallin) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to marriage.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.This article may be cited as the
				Marriage Protection Amendment.
					2.Marriage in the United States shall consist
				only of the union of a man and a woman. Neither this Constitution, nor the
				constitution of any State, shall be construed to require that marriage or the
				legal incidents thereof be conferred upon any union other than the union of a
				man and a
				woman.
					.
		
